Citation Nr: 0014699	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-10 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastrointestinal 
bleeding.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection bilateral knee 
replacement.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for headaches.

6.  Whether the veteran's countable family income exceeds the 
limit for entitlement to improved disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which:  determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for gastrointestinal bleeding; 
denied his claims for service connection for hypertension, 
bilateral knee replacement, diabetes mellitus, and headaches; 
and confirmed and continued the veteran's entitlement to 
pension benefits, but denied payment of such benefits due to 
excessive family income.  The veteran filed a timely appeal 
to these adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a May 1958 rating decision, the RO originally denied 
the veteran's claim for service connection for 
gastrointestinal bleeding; the veteran was notified of this 
denial in June 1958, but did not file a timely appeal.

3.  The evidence received since the May 1958 rating decision 
denying service connection for gastrointestinal bleeding is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  The veteran has not presented competent evidence that his 
current hypertension is medically related to an injury or 
disease incurred in service.

5.  The veteran has not presented competent evidence that his 
current bilateral knee replacement is medically related to an 
injury or disease incurred in service.

6.  The veteran has not presented competent evidence that his 
current diabetes mellitus is medically related to an injury 
or disease incurred in service.

7.  The veteran has not presented competent evidence that he 
currently suffers from a headache disorder.

8.  The veteran's countable family income is in excess of 
$12,825. 


CONCLUSIONS OF LAW

1.  The May 1958 RO rating decision which denied service 
connection for gastrointestinal bleeding is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 U.S.C.A. §§ 3.104(a), 
20.302, 20.1103 (1999).

2.  The evidence received since the May 1958 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim for service connection for bilateral 
knee replacement is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran's claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).
6.  The veteran's claim for service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran's countable household income is in excess of 
the maximum amount allowable for payment of improved pension 
benefits to a veteran with two dependents.  38 U.S.C.A. 
§§ 1521(a), (c), 1522 (West 1991); 38 C.F.R. §§ 3.3(a), 3.23, 
3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for gastrointestinal bleeding.  He contends that 
he incurred hypertension, bilateral knee disability, diabetes 
mellitus, and headaches in service.  He also contends that, 
as he is permanently and totally disabled, he should receive 
improved disability pension benefits.

I.  New and material evidence claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

In a May 1958 rating decision, the RO initially denied the 
veteran's claim for service connection for gastrointestinal 
bleeding on the basis that the evidence failed to show that 
the veteran had been diagnosed with or treated for 
gastrointestinal bleeding while in service, or within one 
year following discharge.  Specifically, the RO noted that 
the veteran was first seen for such complaints in August 
1956, at which time he was hospitalized at a VA Medical 
Center for gastric hemorrhage.  The discharge summary for 
this period of hospitalization indicated that at the time of 
admission, the veteran stated that he had never had stomach 
trouble or diarrhea before, and his health had been good.  He 
reported that one week prior to admission, he "suddenly" 
vomited coffee grounds and noted the passage of tarry stools.  
The final diagnosis was melena due to unknown cause, treated, 
improved.  Several subsequent VA discharge summaries noted 
similar complaints, findings, and history of onset in 1956.  
Of note is a discharge summary dated in December 1956, which 
indicated that the veteran underwent an exploratory 
laparotomy at Lutheran Hospital in November 1956, the results 
of which were negative.  In its rating decision, the RO 
determined that the evidence showed that "the condition 
found in August, 1956 was of rather sudden onset, and not 
related to any rather vague complaints which may have been 
present during service or within any presumptive period 
following discharge from service," and thus denied the 
veteran's claim for service connection.  

Other evidence considered in May 1958 included the veteran's 
service medical records, including his March 1952 discharge 
examination report, which were negative for any reported 
complaint or diagnosis of, or treatment for, any 
gastrointestinal problems, including gastrointestinal 
bleeding.

Also of record were the reports of two field studies 
conducted for VA, in April and May 1958.  These reports 
contained multiple lay statements from the veteran's family, 
co-workers, and fellow servicemembers, and contained varied 
and conflicting reports regarding the date of onset of the 
veteran's problems, particularly vomiting blood.  These 
witnesses reported onset dates ranging from 1952 to 1956, 
with many of the witnesses reporting differing onset dates 
during the course of the two field studies.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in June 1958.  However, no 
appeal was filed within one year of notification of the May 
1958 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

A final decision by the RO may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  The exception to this 
is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), has recently articulated a three-step 
process which must be followed in addressing attempts to 
reopen a previously denied claim.  First, the Board must 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final May 1958 decision 
includes a report dated in September 1959 from the Department 
of the Navy, which indicates that the medical records from 
the USS ALSHAIN, on which the veteran served in service, had 
no information relative to treatment allegedly received by 
the veteran in 1952 for ulcers, then diagnosed as stomach 
flu.

Also relevant are extensive treatment records and 
hospitalization reports from various VA and private sources, 
including the following:  VA outpatient treatment notes dated 
from August 1969 to October 1992; a hospital summary dated in 
April 1978 from Gordon Memorial Hospital; the report of a VA 
ulcers examination dated in May 1989; the report of a VA 
general medical examination dated in July 1989; private 
clinical records dated in July 1989 and August 1989 from 
Gordon Memorial Hospital; an operation report dated in March 
1997 from Gordon Memorial Hospital; and a surgical pathology 
report dated in March 1997 from Regional West Medical Center.  
These records indicate multiple diagnoses of several 
gastrointestinal disorders over a period of many years, 
including diagnoses of chronic dyspepsia, gastritis, a hiatal 
hernia, gastroesophageal reflux disease, scarring of the 
duodenal bulb, peptic ulcer disease, upper gastrointestinal 
bleeding, duodenitis, a pyloric channel ulcer, acute bleeding 
gastritis, and gastroenteritis, among others.  However, none 
of these records indicate that the veteran's gastrointestinal 
disorder, however diagnosed, is in any way related to his 
military service nearly a half-century ago.  

Indeed, the few reports that discussed the onset of the 
veteran's gastrointestinal problems all noted that the 
problems began after discharge from service.  For example, a 
VA hospital summary dated in July 1984 noted that the veteran 
had "a history of recurrent GI bleeds in the past that have 
basically been undiagnosed as to the cause.  The first 
episode was in 1958 . . . ."  Similarly, a treatment note 
dated in March 1997 from IHS Hospital noted that the veteran 
"had occult episodes of UGI bleeding without findings in 
1958, 1984, 1991.  Laparotomy and esophagogastroduodenoscopy 
revealed no nidus or source."

Indeed, the only evidence which would tend to relate the 
veteran's current gastrointestinal disorder to his active 
duty service is his own assertions, made in various 
correspondence sent to the VA, to the effect that his current 
gastrointestinal disorder began while he was in the military.  
The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection.  However, as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
current gastrointestinal disorder.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Furthermore, where, as here, resolution 
of the issue turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously of 
record at the time of the final May 1958 rating decision, it 
is not material.  Although the evidence is relevant to the 
issue of the presence of a current gastrointestinal disorder, 
there is still no competent medical evidence linking a 
gastrointestinal disorder to service many years earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for gastrointestinal bleeding.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for a 
claim for service connection for this disorder.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Essentially, to reopen 
his claim the veteran needs competent medical evidence, such 
as an opinion, preferably based on review of the medical 
evidence, that he suffers from a current gastrointestinal 
disorder which is related to a disease or injury suffered in 
service.

II.  Service connection claims

As noted previously, in order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases, including 
hypertension and diabetes mellitus, may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A.  Hypertension

Evidence relevant to the veteran's claim for service 
connection for hypertension includes his service medical 
records, which are negative for any records of complaints or 
diagnoses of, or treatment for, hypertension.  At the time of 
his discharge examination in March 1952, the veteran's blood 
pressure was recorded at 136/84.

The first post-service evidence of hypertension is found in 
treatment notes dated in January 1971 from PHS Indian 
Hospital, at which time several diagnoses of hypertension 
were rendered.  In one January 1971 report, the examiner 
indicated that the veteran had a duodenal ulcer in 1952, and 
had a history of hypertension going back to 1952.  However, 
the Board finds that this statement does not provide the 
required nexus, or link, to service for two reasons.  First, 
the Board observes that the actual copy of the treatment 
record itself is rather blurry and faded, except for the two 
dates of "1952," which are clear and have evidently been 
recently enhanced.  While there is no evidence that these 
dates have actually been changed, the Board notes that the 
first diagnosis of a duodenal ulcer found in the record is in 
December 1956, at the time of VA hospitalization.  
Furthermore, there is no medical evidence that the veteran 
suffered from hypertension in 1952.  On the contrary, 
numerous VA discharge summaries dating in 1956 through 1957 
from the VA Medical Centers in Hot Springs, South Dakota and 
Denver, Colorado did not note the presence of elevated blood 
pressure or hypertension, and his blood pressure was recorded 
as 114/74 as late as December 1957.

Second, even if these dates accurately reflect the dates 
recorded by the examiner, this notation appears to merely 
reflect a recordation of historical information relayed by 
the veteran, rather than indicating a medical opinion 
relating current hypertension to this time, particularly 
since the statement was phrased as a "history of . . . ."  
Furthermore, this reported history is not supported by the 
other evidence of record, since, as noted above, the 
veteran's 1952 service medical records themselves are 
entirely negative for contemporaneous complaints or diagnoses 
of, or treatment for, hypertension.  In any case, "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence . . 
. ."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).

Numerous subsequent medical records indicate diagnoses of 
hypertension, and note that it is well controlled on anti-
hypertensive medication.  However, none of these records 
indicate the etiology or date of onset for this disorder.

Indeed, the only evidence which purports to link the 
veteran's current hypertension to service is his own 
contentions, made in correspondence sent to VA.  Once again, 
the Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection, but as the veteran 
is not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Thus, the 
Board finds that the veteran's contention that his current 
hypertension had its onset in the military, some 21 years 
prior to the first recorded post-service diagnosis of 
hypertension, cannot be accepted as competent evidence.  
Furthermore, as there is no evidence that the veteran's 
hypertension became manifest to a degree of 10 percent or 
more within one year following the veteran's discharge in 
1952, presumptive service connection under the provisions of 
38 C.F.R. §§ 3.307 and 3.309 is precluded.

B.  Bilateral knee replacements

Evidence relevant to the veteran's claim for service 
connection for bilateral knee replacements includes his 
service medical records, which are negative for any records 
of complaints or diagnoses of, or treatment for, problems of 
either knee.

The first evidence of any knee problems is found in a VA 
outpatient treatment note dated in March 1978.  At that time, 
the veteran complained that he had hurt his left knee, and 
was in pain.  The examiner diagnosed a "warm" knee, 
"suspect arthritis but need to rule out infectious 
process."  The knee was aspirated the next day, at which 
time probable early rheumatoid arthritis was diagnosed.  The 
veteran underwent x-rays of his left knee in June 1978, at 
which time "minimal degenerative changes involving the 
patella - post-traumatic change" was noted.

These records also indicate that in June 1979, the veteran 
complained of pain in the right knee, and an inability to 
bend the joint.  Following an examination, the examiner 
diagnosed questionable rheumatoid arthritis.

A subsequent VA treatment record dated in September 1980 
indicates that the veteran twisted his left knee while 
getting out of a truck a few days earlier.  A diagnosis of a 
torn medial meniscus of the left knee was rendered, and a 
left knee meniscectomy was performed in November 1980.

Several VA and private treatment notes dated in the early 
1990's indicate complaints of increasing knee problems, with 
diagnoses of bilateral genu varus and bilateral degenerative 
joint disease of the knees.  In May 1993, the veteran 
underwent a right total knee replacement, and it appears that 
he may have undergone a similar procedure for the left knee 
as well (in any case, a left total knee replacement was 
recommended in February 1994).

However, while the evidence does indicate current diagnoses 
of severe knee problems, there is no competent medical 
evidence which links these problems, including bilateral 
total knee replacement, to the veteran's period of military 
service from 1948 to 1952.  Again, the only evidence which 
purports to link the veteran's current knee problems to 
service is his own contentions, which, since they require 
medical expertise, cannot be accepted as competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-5.

C.  Diabetes mellitus

Evidence relevant to the veteran's claim for service 
connection for diabetes mellitus includes his service medical 
records, which are negative for any records of complaints or 
diagnoses of, or treatment for, diabetes mellitus.

The first post-service evidence of a diagnosis of diabetes 
mellitus is found in a discharge summary dated in August 1989 
from Gordon Memorial Hospital.  At that time, the veteran was 
admitted for unrelated problems, but during his hospital stay 
the veteran "was discovered to be a diabetic and was treated 
with oral hypoglycemic agent Glucotrol" and a strict diet.  
Discharge diagnoses included "[n]ewly discovered nonInsulin 
dependent diabetes mellitus and mild cardiomegaly."  A VA 
outpatient treatment note dated the next month, in September 
1989, indicated a diagnosis of diabetes mellitus, Type II, of 
"relatively new onset" with good control.  Numerous 
subsequent medical records confirmed the diagnosis of 
diabetes mellitus.

However, while the evidence does indicate a current diagnosis 
of diabetes mellitus, there is no competent medical evidence 
which links this disease to the veteran's period of military 
service, more than 25 years prior to the first post-service 
diagnosis of diabetes mellitus in 1989.  Indeed, the only 
evidence which purports to link the veteran's current 
diabetes mellitus to service is his own contentions.  Once 
again, the Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, but as 
the veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
diabetes.  See Espiritu v. Derwinski, 2 Vet. App. at 494-5.  
Thus, the Board finds that the veteran's contention that his 
current diabetes mellitus is related to service cannot be 
accepted as competent evidence.  Furthermore, as there is no 
evidence that the veteran's diabetes mellitus became manifest 
to a degree of 10 percent or more within one year following 
the veteran's discharge in 1952, presumptive service 
connection under the provisions of 38 C.F.R. §§ 3.307 and 
3.309 is precluded.

D.  Headaches

Evidence relevant to the veteran's claim for service 
connection for headaches includes his service medical 
records, which are negative for any records of complaints or 
diagnoses of, or treatment for, headaches.

Similarly, a review of all post-service medical evidence, 
including VA and private treatment and hospitalization 
records, fails to reveal that the veteran has ever been 
diagnosed with a headache disorder.  As a well-grounded claim 
requires medical evidence of a current medical diagnosis of a 
claimed disability, the veteran's claim for service 
connection for a headache disorder must be denied as not well 
grounded, since there is no medical evidence of record which 
discloses a current diagnosis of headaches.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

E.  Conclusion for service connection claims

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection are well grounded, and the claims must be denied 
on that basis.  As the duty to assist is not triggered here 
by the submission of well-grounded claims, the Board finds 
that VA has no obligation to further develop the veteran's 
claims.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The RO informed the veteran of the evidence required to 
establish that his claims of entitlement to service 
connection were well grounded.  However, the RO's discussion 
of some of the claims did not specifically state that the 
claim was not well-grounded.  The Board has therefore 
considered, if the determinations on those claims are 
construed as claims on the merit, whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Since the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis," the 
Board finds no prejudice to the veteran in this case.  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching these determinations the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for hypertension, bilateral knee replacement, 
diabetes mellitus, and headaches.  Although the veteran has 
stated that he was hospitalized in 1953 at Southern Hills 
Hospital for treatment of gastrointestinal bleeding, high 
blood pressure, and severe headaches, an October 1997 
response from Southern Hills Hospital to the RO's request for 
such records indicated that "[w]e have no records on this 
patient in our facility."  Accordingly, there is no further 
duty on the part of VA to inform the veteran of the evidence 
necessary to complete his application for these benefits.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Pension claim

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) (1999).  
It is undisputed in this case that the veteran has been found 
permanently and totally disabled for purposes of non-service-
connected disability pension.  However, since VA pension 
benefits are income-based, pension is not payable to a 
veteran whose annual income exceeds statutory and regulatory 
limitations.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

In determining annual income for purposes of establishing 
eligibility for non-service connected pension, all payments 
of any kind or from any source shall be included as countable 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.252(c), 3.271(a).

Certain unreimbursed medical expenses may be excluded from 
countable income when they were or will be in excess of 5 
percent of the applicable maximum annual pension rate.  38 
C.F.R. § 3.272(g)(2) (1999).  See Martin v. Brown, 7 Vet. 
App. 196, 199 (1994).  Unreimbursed medical expenses will be 
excluded from the veteran's countable income when 1) they 
were or will be paid by a veteran or spouse for medical 
expenses of the veteran, spouse, children, parents and other 
relatives for whom there is a moral or legal obligation of 
support; 2) they were or will be incurred on behalf of a 
person who is a member or a constructive member of the 
veteran's or spouse's household; and 3) they were or will be 
in excess of 5 percent of the applicable maximum annual 
pension rate or rates for the veteran (including increased 
pension for family members but excluding increased pension 
because of need for aid and attendance or being housebound) 
as in effect during the 12-month annualization period in 
which the medical expenses were paid.  38 C.F.R. § 272(g)(1).

The veteran filed for VA nonservice-connected disability 
pension benefits in a claim received by VA on July 21, 1997.  
At that time, the veteran reported that he received $208.00 
per month from Social Security and that his dependent 
daughter received $129.00 per month from Social Security.  He 
also reported that he received civil service retirement 
benefits of $1,300 per month.  He reported that his dependent 
wife had no income.  No medical, legal, or other expenses 
were listed on this form.  In the January 1998 rating 
decision on appeal, the RO stated that it had determined that 
the veteran's household income was $19,644, which included 
the monthly Social Security payments of $208 for the veteran 
and the monthly Social Security payments of $129 for the 
veteran's daughter, as well as the veteran's monthly civil 
service retirement payments of $1,300. 

At the time of the January 1998 rating decision on appeal, 
the maximum annual pension rate for a veteran with two 
dependents was $12,825.  See 38 U.S.C.A. § 1521(c) n.1 and 38 
C.F.R. § 3.23(a)(1) (amendments to annual pension rates are 
published in the Federal Register).  The veteran's countable 
annual income was $19,644, well in excess of the maximum 
limit.  Therefore, the veteran's claim for pension benefits 
was denied.

The notice letter accompanying the RO's January 1998 rating 
decision informed the veteran that "[w]e may be able to 
lower the income we counted by using family medical expenses 
you paid after July 21, 1997.  If you want to claim family 
medical expenses, you may complete the enclosed form and 
return it to this office after December 31, 1998."

In response, the veteran completed and submitted to the RO a 
Medical Expense Report, which was received by VA in April 
1998.  The total amount of these expenses was calculated to 
be $4,837.32.  In a letter dated in June 1998, the RO again 
denied the veteran's claim for pension.  Although some of the 
medical expenses included in the veteran's report were 
reported to have been paid prior to July 21, 1997, the RO 
nevertheless informed the veteran that, even accepting all 
$4,837 in medical expenses as an exclusion from income, 
although receipts reflecting payment of such amounts were not 
submitted, the veteran's family income still exceeded the 
maximum allowable income of $12,825.  The Board notes that 
while this letter incorrectly indicated that the veteran's 
family income, after subtracting excludable medical expenses, 
was $13,887, the RO correctly informed the veteran that his 
current income for pension purposes after deductible expenses 
was $15,448 in a statement of the case (SOC) issued a few 
days later.

In a June 1998 letter, the RO again informed the veteran that 
his countable income could be lowered by using family medical 
expenses paid after July 21, 1997.  In response, the veteran 
submitted a new Medical Expense Report, which was received by 
VA in July 1998.  The expenses were accompanied by bills 
establishing the amount of each item of expense.  However, 
many of these entries reflect medical expenses which may have 
been paid in early 1997, prior to the RO's receipt of the 
veteran's claim for pension in July 1997.  In addition, the 
veteran indicated that he had traveled a total of 3,366 miles 
for medical treatment and hospital stays during the 1997 
calendar year.  The log submitted by the veteran to verify 
such mileage clearly reflects that some of the mileage was 
incurred prior to July 1997. 

In this regard, the Board notes that according to 38 C.F.R. 
3.272, expenses are deductible only during the 12-month 
annualization period in which they were paid.  In this case, 
the RO has established the 12-month annualization period as 
commencing on July 21, 1997, the date of receipt of the 
veteran's claim for pension, and extending through July 21, 
1998, one year later.  In the instant case, the medical 
expenses submitted for the period preceding July 21, 1997 
were paid in the 12-month annualization period prior to the 
date of receipt of the veteran's claim for nonservice-
connected disability pension, which was received on July 21, 
1997, and thus, cannot be considered.  However, the medical 
expenses paid for the one-year period beginning on the date 
of receipt of the veteran's claim, July 21, 1997 to July 21, 
1998, may be considered.

The veteran submitted several invoices with this expense 
report, reflecting medical bills dating from March 1997 
through November 1997.  The Board notes that these bills do 
not reflect that they were paid, or, if so, when payment of 
the bills was received. 

In July 1998, the RO sent the veteran a letter, informing him 
that he needed to submit "receipts of all medical expenses 
from all sources for the period of July 21, 1997 to the 
present to include dental bills."  This request was 
apparently made in accordance with 38 C.F.R. § 3.277(a), 
which states that:

As a condition of granting or continuing 
pension, the Department of Veterans 
Affairs may require from any person who 
is an applicant for or a recipient of 
pension such information, proofs, and 
evidence as is necessary to determine the 
annual income and the value of the corpus 
of the estate of such person, and of any 
spouse or child for whom the person is 
receiving or is to receive increased 
pension . . . .

However, when no new receipts were received from the veteran, 
the RO again wrote to the veteran in September 1998, 
notifying him that since he had not submitted the requested 
receipts, his claim for pension was denied.  However, he was 
informed that, if he wanted the RO to continue processing his 
claim, he could submit this information at any time until 
July 23, 1999, a date one year following the RO's initial 
letter requesting verification of his medical expenses.  
However, it does not appear that the requested receipts have 
been received to date.

The Board finds that the RO was justified in requiring 
verification of his medical expenses, as 38 C.F.R. § 3.277 
specifically allows the RO to request proof necessary to 
determine the annual income of a claimant as a condition of 
granting pension benefits.  When that condition was not met 
by the veteran, the RO correctly denied the veteran's claim.   
Absent the submission of the requested receipts, the 
veteran's claim must be denied.

In any case, the Board observes that even if all of the 
medical expenses paid after July 21, 1997 were verified, it 
appears that the total sum of these expenses, minus the five 
percent deductible of $641 (five percent of the maximum 
annual pension rate of $12,825), is still not large enough to 
reduce the veteran's family income below the $12,825 maximum 
allowed for the receipt of pension benefits. 38 U.S.C.A. 
§ 7105(c).  

The Board is sympathetic to the veteran's claim and his 
particular circumstances.  However, action by the Board and 
VA is bound by the applicable law and regulations as written.  
38 U.S.C.A. § 7104(c).  The threshold requirement for pension 
benefits is receipt of an annual income less than the maximum 
annual pension rates determined by law.  According to the 
available information, the veteran has not satisfied this 
basic requirement.  However, the RO has determined that the 
veteran is permanently and totally disabled for pension 
purposes.  He is free to submit additional information 
regarding income and unreimbursed medical expenses for 
purposes of establishing pension based on income.


ORDER

New and material evidence having not been submitted, service 
connection for gastrointestinal bleeding is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for hypertension is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for bilateral knee replacement is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for diabetes mellitus is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for headaches is denied.

As the veteran's annual income constitutes a bar to receipt 
of improved pension benefits, the appeal for this benefit is 
denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

